PER CURIAM.
Defendant, Ivory George, was convicted of murder and the death sentence imposed was affirmed by this Court. 262 La. 409, 263 So.2d 339 (1972).
Citing Stewart v. Massachusetts, 408 U.S. 845, 92 S.Ct. 2845, 33 L.Ed.2d 744 (1972), following Furman v. Georgia, 408 U.S. 238, 92 S.Ct. 2726, 33 L.Ed.2d 346 (1972), the United States Supreme Court vacated the judgment herein insofar as it left undisturbed the death penalty imposed and remanded this case to this Court for further proceedings. — U.S. -, 93 S.Ct. 1532, 36 L.Ed.2d 192 (Decided March 26, 1973)
Accordingly, in compliance with the Mandate of the United States Supreme Court, the death sentence imposed upon defendant is annulled and set aside, and the case is remanded to the Twenty-First Judicial District Court with instructions to the trial judge to sentence the defendant to life imprisonment. State v. Franklin, 263 La. 344, 268 So.2d 249.